Citation Nr: 1104239	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 2008, 
for the grant of service connection for depression.  

2.  Entitlement to an initial rating greater than 30 percent for 
depression.  

3.  Entitlement to an initial rating greater than 20 percent for 
left upper extremity radiculopathy.  

4.  Entitlement to an initial rating greater than 20 percent for 
left lower extremity radiculopathy.  

5.  Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease of the cervical spine (cervical spine 
disability).  

6.  Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the lumbar spine (lumbar spine 
disability).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to January 
1994.  The Veteran also had an earlier period of service in a 
reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and February 2009 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The record raises a claim for a total rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  This issue has neither been adjudicated by the agency of 
original jurisdiction (AOJ) or is intertwined with the current 
issues on appeal.  Therefore, it is referred back to the AOJ for 
appropriate action.

The claim for an initial rating greater than 30 percent for 
depression is addressed in the remand portion of the decision 
below and is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for depression was 
received by VA on October 9, 2007, more than one year after her 
January 1994 separation from active duty.  

2.  The preponderance of the competent and credible evidence of 
record shows that the Veteran first became entitled to service 
connection for depression on October 9, 2007.

3.  From October 9, 2007, the preponderance of the competent and 
credible evidence of record shows that the Veteran's left (major) 
upper extremity radiculopathy has been manifested by adverse 
symptomatology that equates to moderate incomplete paralysis of 
the left upper radicular group but no more.  

4.  From October 9, 2007, the preponderance of the competent and 
credible evidence of record shows that the Veteran's left lower 
extremity radiculopathy has been manifested by moderate 
incomplete paralysis of the left sciatic nerve but no more.  

5.  From October 9, 2007, the preponderance of the competent and 
credible evidence of record shows that the Veteran's degenerative 
disc disease of the cervical spine has been manifested by painful 
limitation of forward flexion to 35 degrees and combined range of 
motion of the cervical spine of 300 degrees but no evidence of 
muscle spasm, guarding, localized tenderness, or vertebral 
fracture and none compensable levels of right upper extremity 
radiculopathy.  

6.  From October 9, 2007, the preponderance of the competent and 
credible evidence of record shows that the Veteran's degenerative 
joint disease of the lumbar spine has been manifested by painful 
limitation of forward flexion to 50 degrees and combined range of 
motion of the thoracolumbar spine of 200 degrees but no evidence 
of muscle spasm, guarding, localized tenderness, or vertebral 
fracture and none compensable levels of right lower extremity 
radiculopathy.




CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of October 9, 
2007, for the grant of service connection for depression.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).  

2.  From October 9, 2007, the criteria are met for an initial 40 
percent rating, and no more, for left upper extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8510 (2010).  

3.  From October 9, 2007, the criteria are not met for an initial 
rating greater than 20 percent for left lower extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

4.  From October 9, 2007, the criteria are not met for an initial 
rating greater than 10 percent for degenerative disc disease of 
the cervical spine.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  

5.  From October 9, 2007, the criteria are met for an initial 20 
percent rating, and no more, for degenerative joint disease of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   

The Veteran's claims concerning an earlier effective date and the 
proper disability ratings to be assigned for her newly service-
connected disabilities arise from her disagreement with the 
initial effective date and disability evaluations assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated; additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice 
as to these claims needed under VCAA.  

Furthermore, even if VA had an obligation to provided 38 U.S.C.A. 
§ 5103(a) notice and failed to do so, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the rating decisions and the statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records as well as her identified and available 
post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO has also obtained VA examinations to determine 
the severity of the Veteran's disabilities.  38 C.F.R § 
3.159(c)(4).  The Board finds that the VA examinations obtained 
in this case are adequate, as they were based upon a physical 
examination of the Veteran, a review of her claims file, and with 
consideration of the claimant's statements.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, there is no 
indication in the record that additional evidence relevant to the 
issues being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess, 19 Vet. App. at 486.  



The Claims

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).  

Historically, the Veteran served on active duty from September 
1993 to January 1994.  In October 2007, the Veteran submitted 
claims of entitlement to service connection for multiple 
disabilities.  A rating decision in April 2008 granted service 
connection for the following disabilities and assigned the 
following ratings, all effective October 9, 2007: left C5-6 and 
C6-7 radiculopathy associated with degenerative disc disease at 
C4-5 and C5-6, rated 20 percent; left L3-4 radiculopathy 
associated with degenerative joint disease at L5 and L5-S1, L4-5 
disc bulge, and L4-5 spondylolisthesis, rated 20 percent; L4-5 
disc bulge, L5 and L5-S1 degenerative joint disease, and L4-5 
spondylolisthesis, with right L3-4 radiculopathy, rated 10 
percent; and C5-6 disc herniation, disc bulge at C4-5, 
degenerative disc disease at C4-5 and C5-6, with right C5-6 
radiculopathy, rated 10 percent.  A rating decision in February 
2009 granted service connection for depression as secondary to 
the Veteran's cervical spine disability, and assigned a 
30 percent rating, effective December 15, 2008.  The Veteran 
perfected an appeal and the claims, as captioned above, have been 
certified to the Board for appellate review.  

The Earlier Effective Date Claim

The applicable statute and regulations state that, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, if the 
claim is received within one year after separation from service, 
the effective date of an award of disability compensation shall 
be the day following separation from active service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The record shows that a VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension) was received by VA on October 9, 
2007, listing depression among the disabilities for which service 
connection was being claimed.  That claim was the first 
communication received from the Veteran concerning service 
connection for any disability following her January 1994 
separation from active duty.  Her initial claim did not indicate 
a specific theory of service connection for depression.  A rating 
decision in April 2008 denied service connection for depression 
on the basis of direct service incurrence, while granting service 
connection and assigning ratings for several other disabilities, 
each effective October 9, 2007.  On December 15, 2008, 
communication was received from the Veteran's attorney, styled as 
a notice of disagreement with the April 2008 rating decision, 
including the denial of service connection for depression.  In 
the notice of disagreement, the attorney indicated that the 
Veteran's depression was a secondary effect of various service-
connected medical conditions.  

Subsequently, a February 2009 rating decision granted service 
connection for depression as secondary to the Veteran's service-
connected cervical spine condition.  An effective date of 
December 15, 2008, was assigned, based on the receipt on that 
date of a claim for service connection for depression as 
secondary to a service-connected disability.  

As set forth above, the earliest effective date that may be 
assigned for service connection for a disability is the date of 
receipt of the claim therefor.  The Board recognizes that the 
December 2008 notice of disagreement constituted the first 
assertion by the Veteran or her attorney that her depression was 
secondary to a service-connected disability, and that service 
connection for depression was eventually granted on that basis.  
However, in this case, the ultimate benefit sought and the 
benefit granted was service connection.  The "theory" or basis 
for the grant of service connection is irrelevant to the 
determination of the proper effective date for the grant.  All 
theories relate to the same claim.  See Roebuck v. Nicholson, 
20 Vet. App. 307, 313 (2006) (holding that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same claim); 
c.f. Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 
421 F.3d 1346 (Fed. Cir. 2005) (holding that direct and 
presumptive service connection are, by definition, two means 
(i.e., two theories) by which to reach the same end, namely 
service connection).  

As to the date entitlement arose, the January 2009 VA examiner 
opined that the Veteran's depression was caused by her service 
connected radiculopathy and spinals disorders.  Moreover, a 
review of the record on appeal reveals that she had been service 
connected for these physical disabilities since October 9, 2007. 
Therefore, the Board finds that entitlement also arose on October 
9, 2007.

Given the above, the Board finds that the Veteran's VA Form 21-
526 constitutes her claim for service connection for depression, 
and the date of receipt of that claim, October 9, 2007, is the 
proper effective date for service connection for depression 
because this date is both the date of receipt of the claim and 
the date entitlement arose.  Accordingly, an effective date of 
October 9, 2007, is granted for service connection for 
depression.  

The Greater Initial Rating Claims

The RO has rated the Veteran's left upper extremity radiculopathy 
under Diagnostic Code 8510 (paralysis of the upper radicular 
group); the left lower extremity radiculopathy under Diagnostic 
Code 8520 (paralysis of the sciatic nerve); degenerative joint 
disease of the lumbosacral spine with right lower extremity 
radiculopathy under Diagnostic Code 5242 (degenerative arthritis 
of the spine); and degenerative disc disease of the cervical 
spine with right upper extremity radiculopathy also under 
Diagnostic Code 5242.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the entire history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
rule does not apply here because the current appeal is based on 
the assignment of initial ratings for disabilities following an 
initial grant of service connection for the disabilities.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability existing 
when the initial rating was assigned and should be the evidence 
"used to decide whether an original rating on appeal was 
erroneous."  Id. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.  

VA's regulations provide that diseases and injuries of the spine 
are to be rated pursuant to a General Rating Formula under the 
appropriate Diagnostic Code for the diagnosis of the disability.  
38 C.F.R. § 4.71a.  The General Rating Formula provides for a 100 
percent evaluation for unfavorable ankylosis of the entire spine; 
a 50 percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for unfavorable 
ankylosis of the entire cervical spine, or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; a 30 
percent rating for favorable ankylosis of the entire cervical 
spine, or limitation of forward flexion of the cervical spine to 
15 degrees or less; a 20 percent evaluation for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and a 10 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 
4.71a, Plate V (2010).  

Further, any associated objective neurologic abnormalities are to 
be rated separately under an appropriate Diagnostic Code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

In addition, the regulations provide that intervertebral disc 
syndrome is to be rated either under the General Rating Formula 
or the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method provides that higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25 
(2010).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the past 
12 months; a 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent rating requires 
evidence of incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating Formula, 
whichever method results in a higher evaluation for that segment.  
Id. at Note (2).  

For complete paralysis of the upper radicular group, a 70 percent 
rating is to be assigned for the major extremity and a 60 percent 
rating for the minor extremity.  For severe incomplete paralysis, 
a 50 percent rating is warranted for the major extremity and a 40 
percent rating for the minor extremity.  A 40 percent rating is 
warranted for moderate incomplete paralysis of the major 
extremity, with a 30 percent rating for the minor extremity.  For 
mild incomplete paralysis, a 20 percent rating is to be assigned 
for either extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

The Schedule provides that assignment of a 10 percent evaluation 
is warranted for incomplete paralysis of the sciatic nerve to a 
mild degree.  A 20 percent evaluation is warranted for incomplete 
paralysis of the sciatic nerve to a moderate degree.  A 40 
percent rating is warranted for incomplete paralysis of the 
sciatic nerve to a moderately-severe degree.  A 60 percent rating 
is warranted for incomplete paralysis of the sciatic nerve to a 
severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  When the involvement is 
bilateral, the ratings should be combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Private treatment records show that the Veteran reported in March 
2005 that she limped because her left leg was weak.  She also 
noted weakness in her left arm and hand, such that she dropped 
things on occasion.  The Veteran indicated that her right side 
was also symptomatic; she reported no sensory complaints or 
sphincter dysfunction.  She stated that she had constant low back 
pain and neck pain, and that her neck "pops."  On examination 
at that time, there was some guarding of movements about the neck 
and lower back.  Straight leg raise testing was negative 
bilaterally.  Motor strength was normal on the right; there was 
variable weakness on the left, with the arm being weaker than the 
leg.  Sensation was intact; reflexes were increased on the left.  
The examiner noted that the Veteran walked with a mild antalgic 
limp, with a tendency to drag her left leg a bit.  She also had 
difficulty with heel and toe walking.  The Veteran was seen again 
by a private examiner in May 2006 with similar complaints.  That 
examiner indicated that the examination was normal, except for 
the Veteran's left hand, arm, leg, and foot.  Her left grip was 
very weak, and she was unable to walk heel to toe; she tended to 
swing her left leg out wide.  Left upper and lower extremity 
muscle strength was 4/5; strength of the right upper and lower 
extremities was 5/5.  There was decreased sensation to pinprick 
and light touch in the left hand and foot, but not the left arm 
or leg.  The examiner also stated that the Veteran had limited 
lumbar range of motion, but did not provide range of motion data 
in degrees.  

A VA compensation examination was conducted in February 2008.  
The Veteran complained at that time of pain in her low back, with 
less severe pain in her neck, and weakness of her left arm and 
leg.  She indicated that the pain was aggravated by any type of 
physical activity, such as walking or standing for too long.  She 
also had difficulty writing, needing to take breaks, because she 
is left handed.  The Veteran also reported that the pain was 
mild, but constant, and that the pain radiated into her left 
buttocks and leg, and her left arm, forearm, and hand.  She 
denied having any incapacitating episodes due to her cervical 
spine disability during the previous 12 months, but indicated 
that she was off work for one week due to low back pain within 
the previous 12 months.  The examiner stated that the Veteran's 
spine showed no abnormal curvatures, but that she had a waddling 
gait, with poor propulsion.  Sensation to pain and light touch 
was noted to be 2/2 in both upper and both lower extremities.  
Muscle strength of the left upper and left lower extremities was 
4/5, with 5/5 strength in the right upper and right lower 
extremities.  Forward flexion of the cervical spine was 
accomplished to 35 degrees, with pain at that point.  Extension 
was possible to 40 degrees without pain.  Lateral flexion was 
accomplished to 35 degrees on the left and 40 degrees on the 
right, with pain at those levels.  Lateral rotation was possible 
to 80 degrees on the left and 70 degrees on the right, both 
without pain.  The examiner indicated that there was no 
additional limitation of motion due to pain, fatigue, weakness, 
incoordination, or lack of endurance on repetitive use.  On 
examination of the Veteran's thoracolumbar spine, forward flexion 
was accomplished to 70 degrees, but she complained of pain at 
50 degrees; extension was possible to 30 degrees, with pain at 
that point.  Lateral flexion was accomplished to 30 degrees in 
each direction, with pain at that point.  And lateral rotation 
was also possible to 30 degrees in each direction, but without 
pain.  The examiner further commented that there was no 
additional limitation of motion due to pain, fatigue, weakness, 
incoordination, or lack of endurance on repetitive use.  

Sensory conduction studies obtained in March 2008 showed that the 
left median, ulnar, and sural nerves were within normal limits.  
Electromyography revealed chronic neurogenic changes in the C6-7 
levels bilaterally, as well as in the right L3-4 and left L3 
levels, consistent with bilateral C6-7 radiculopathy, right L3-4 
radiculopathy, and left L3 radiculopathy.  The examiner also 
indicated that there were signs of a left hemiparesis highly 
suggestive of a cervical myelopathy, and recommended a 
neurosurgical consult.  

The February 2008 VA examiner wrote the Veteran in March 2008 to 
advise the Veteran that, based on the recent studies, urgent 
follow-up with her primary doctor and/or neurology specialist was 
recommended.  

The report of private radiological studies of the Veteran's brain 
in March 2008 indicates that the study was essentially normal, 
although the examiner stated that signs and symptoms of a 
demyelinating process should be excluded.  

A private treatment report dated in June 2008 notes that the 
Veteran complained of chronic back and cervical pain, and also of 
left foot pain after having dropped some shelves on it several 
days previously.  

As to the claim for a higher evaluation for the cervical spine 
disability under Diagnostic Code 5243, the record shows that 
neither the Veteran nor any examiner has indicated that she has 
ever experienced any incapacitating episodes due to her cervical 
spine disability.  Therefore, a compensable rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes due to the cervical spine disability is 
not warranted.  This is true throughout the period of time during 
which her claim has been pending and therefore consideration of 
staged ratings are not warranted.  Fenderson, supra.

As to the claim for a higher evaluation for the lumbar spine 
disability under Diagnostic Code 5243, the Veteran reported to 
the February 2008 VA examiner that she was off work for one week 
due to low back pain during the previous 12 months.  The 
treatment records do not indicate that the time off was for bed 
rest that was prescribed by a physician.  However, she has 
submitted a note from a private physician dated in February 2008 
indicating that the Veteran had a problem with one of her job 
duties due to her back disability and that that duty should be 
avoided.  Nevertheless, affording the Veteran the benefit of the 
doubt, the Board finds that the criteria for a 10 percent rating 
and no more for the lumbar spine disability are met on the basis 
of incapacitating episodes.  But because a higher combined rating 
is already in effect for neurological manifestations of the low 
back disability under the provisions of the General Rating 
Formula, a separate rating based on incapacitating episodes may 
not be assigned.  See Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (2).  This is 
true throughout the period of time during which her claim has 
been pending and therefore consideration of staged ratings are 
not warranted.  Fenderson, supra.

As to the claim for a higher evaluation for the cervical spine 
disability under Diagnostic Code 5242, the February 2008 VA 
examiner's finding that forward flexion of the cervical spine was 
limited by pain at 35 degrees falls squarely within the criteria 
for a 10 percent rating under the General Rating Formula.  
However, a 10 percent rating is currently in effect for that 
disability.  Further, because the examiner further found that 
there was no additional limitation of motion due to pain, 
fatigue, weakness, incoordination, or lack of endurance on 
repetitive use, no higher rating may be assigned.  This is true 
throughout the period of time during which her claim has been 
pending and therefore consideration of staged ratings are not 
warranted.  Fenderson, supra.

As to a separate compensable rating for right upper extremity 
adverse neurological symptomatology caused by the cervical spine 
disability, electrophysiological studies in March 2008 showed 
evidence of bilateral radiculopathy at C6-7.  However, the 
treatment and examination records do not show that the Veteran 
has reported any specific sensory or motor problems with her 
right upper extremity, and private examiners in 2005 and 2006, as 
well as the VA compensation examiner in February 2008, all 
indicated that sensory and motor examination of the right upper 
extremity was normal.  Therefore, the Board finds that the 
criteria are not met for a separate compensable rating for 
neurological manifestations in the right upper extremity for any 
part of the appeal period.  Fenderson, supra.

As to the claim for a higher evaluation for the left upper 
extremity radiculopathy under Diagnostic Code 8510, the records 
show that the Veteran has consistently reported problems with 
pain radiating into her left arm and hand, as well as decreased 
sensation in her left arm and weakness in her left hand.  
Although the private examiner in May 2006 stated that the 
Veteran's left grip was "very weak," overall left upper 
extremity muscle strength was noted to be 4/5.  The Veteran did 
not complain of decreased sensation to the February 2008 VA 
examiner and that examiner recorded that sensation was 2/2 to 
pain and light touch in both upper extremities.  But the VA 
examiner also noted that left upper extremity muscle strength was 
4/5.  However, considering the comment about the Veteran's left 
grip by the May 2006 examiner and her report to the February 2008 
VA examiner that she has difficulty writing with her left hand 
and has to take breaks, the Board finds that the neurological 
manifestations due to the cervical spine disability in the 
Veteran's left upper extremity equate with moderate incomplete 
paralysis.  Since the Veteran is left-handed, a 40 percent rating 
is assigned.  But in light of the lack of any current sensory 
impairment and the fact that VA and private examiners have 
recorded only slightly impaired overall left upper extremity 
muscle strength, no higher rating is warranted.  The Board 
further finds that, considering the private examiner's comment 
regarding weak left grip, the 40 percent rating is warranted 
throughout the appeal period.  Fenderson, supra.

As to the claim for a higher evaluation for the lumbar spine 
disability under Diagnostic Code 5242, the February 2008 VA 
examiner's notation that forward flexion of the thoracolumbar 
spine was limited by pain at 50 degrees meets the criteria for a 
20 percent rating under the General Rating Formula.  However, 
because the examiner also stated that there was no additional 
limitation of motion due to pain, fatigue, weakness, 
incoordination, or lack of endurance on repetitive use, no higher 
rating is warranted.  Further, because the record does not 
indicate that the Veteran's pain complaints or the noted range of 
motion data varied significantly during the appeal period, the 
Board finds that a 20 percent rating and no more is warranted 
under the General Rating Formula throughout the appeal period.  
Fenderson, supra.

As to a separate compensable rating for right lower extremity 
adverse neurological symptomatology caused by the lumbar spine 
disability, no examiner has indicated that the Veteran has 
expressed any complaints concerning her right lower extremity.  
Nor has any examiner reported any abnormal motor or neurological 
clinical findings regarding the right lower extremity.  Although 
electromyography in March 2008 showed changes on the right at L3-
4, in the absence of any pertinent symptoms or clinical findings, 
the Board finds that the criteria for a separate compensable 
rating for the right lower extremity under the provisions of 
Diagnostic Code 8520 are not met.  This is true throughout the 
period of time during which her claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Fenderson, supra.

As to the claim for a higher evaluation for the left lower 
extremity radiculopathy under Diagnostic Code 8520, the Veteran 
has consistently reported radicular pain into her left lower 
extremity.  Although a private examiner in May 2006 noted that 
there was decreased sensation to pain and light touch in the left 
foot, the sensory examination of the left lower extremity in 
February 2008 was normal.  The Veteran's primary complaint 
concerning her left leg throughout the appeal period has remained 
weakness.  Significantly, the private examiner in May 2006 and 
the VA examiner in February 2008 recorded overall motor strength 
in the left lower extremity as 4/5, indicating not more than mild 
weakness.  However, the private examiner stated that the Veteran 
tended to drag her left leg a bit and walked with a mild antalgic 
limp.  The VA examiner described her gait as waddling, with poor 
propulsion.  Although the VA examiner indicated that there was no 
additional limitation of motion due to pain, fatigue, weakness, 
incoordination, or lack of endurance on repetitive use, the 
Veteran reported to that examiner that the pain was aggravated by 
any type of physical activity, such as walking or standing too 
long.  Considering the above evidence, the Board finds that the 
neurological manifestations in the left lower extremity have 
reflected moderate incomplete paralysis throughout the appeal 
period under Diagnostic Code 8520, warranting a 20 percent 
rating, but no more because those findings do not equate with 
moderately severe incomplete paralysis.  This is true throughout 
the period of time during which her claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Fenderson, supra.

Other Considerations

Throughout the applicable time periods, consideration has been 
given to whether there is any additional functional loss not 
contemplated in the current ratings assigned for the Veteran's 
cervical spine and lumbar spine disabilities.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, lack 
of coordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45 (2010).  

The evidence shows that the Veteran reported daily neck and low 
back pain throughout the appeal period.  The objective evidence 
of record shows that forward flexion of the cervical spine is 
limited to 35 degrees by pain and that forward flexion of the 
thoracolumbar spine is limited to 50 degrees by pain.  In 
addition, motor strength of the right upper and lower extremities 
is 5/5, with no sensory deficit.  The evidence does not reflect 
any additional functional impairment sufficient to merit a 
compensable evaluation under Diagnostic Codes 8510 or 8520 for 
the right upper or lower extremities, or more than a 10 percent 
rating for the cervical spine or more than 20 percent for the 
thoracolumbar spine under the General Rating Formula.  
Accordingly, the Veteran is not entitled to more than a 
10 percent rating for degenerative disc disease of the cervical 
spine or more than a 20 percent rating for degenerative joint 
disease of the lumbar spine, including right upper and right 
lower extremity radiculopathy, based on these provisions because 
the evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain sufficient to 
warrant a compensable evaluation.  38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca, 8 Vet. App. at 206.  

In addition, the evidence shows that the Veteran has experienced 
not more than slightly decreased sensation in her left (major) 
upper extremity, with slightly decreased overall motor strength 
and moderately decreased grip strength which limits her ability 
to write for long periods.  Those manifestations equate with 
moderate incomplete paralysis of the upper radicular group on the 
left, meeting the criteria for a 40 percent rating for 
radiculopathy of the left upper extremity.  The evidence also 
shows that the Veteran has experienced not more than slightly 
decreased sensation in her left lower extremity, with slightly 
decreased overall motor strength in that extremity, and a 
waddling gait and poor propulsion.  Those manifestations equate 
with moderate incomplete paralysis of the left sciatic nerve, 
meeting the criteria for a 20 percent rating for radiculopathy of 
the left lower extremity.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Rating Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.  

The Board finds that the Veteran's disability picture, throughout 
the appeal period, was not so unusual or exceptional in nature as 
to render the current ratings inadequate.  The Veteran's cervical 
spine and lumbar spine disabilities are evaluated pursuant to 38 
C.F.R. §§ 4.71a, 4.124a, the criteria of which are found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  The Veteran's cervical spine disability is 
manifested by daily neck pain, but by no evidence of forward 
flexion less than 35 degrees, limited at that point by pain; by 
combined range of motion of the cervical spine of 300 degrees; 
and no evidence of muscle spasm, guarding, localized tenderness, 
or vertebral fracture.  The Veteran's lumbar spine disability is 
manifested by daily back pain, but by no evidence of forward 
flexion less than 50 degrees, limited at that point by pain; by 
combined range of motion of the thoracolumbar spine of 200 
degrees; and no evidence of muscle spasm, guarding, localized 
tenderness, or vertebral fracture.  

The Veteran's left (major) upper extremity disability is 
manifested by not more than slightly decreased sensation, with 
slightly decreased overall motor strength and moderately 
decreased grip strength which limits her ability to write for 
long periods.  Her left lower extremity disability has been 
manifested by not more than slightly decreased sensation, with 
slightly decreased overall motor strength, and a waddling gait 
and poor propulsion.  

When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are adequately contemplated by the current 
disability ratings for her service-connected disabilities, 
including the greater initial ratings granted herein.  Ratings in 
excess thereof are provided for certain manifestations of the 
service-connected cervical spine, lumbar spine, and left upper 
and left lower extremities disabilities, but the medical evidence 
of record did not demonstrate that such manifestations were 
present in this case.  Moreover, although the Veteran and her 
representative reported that her disabilities interfered with 
employment, the evidence does not reflect that any of her service 
connected disabilities, acting alone, caused marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Therefore, the Board finds that the criteria for the 
current disability ratings reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluations are adequate and no referral is 
required.  

In reaching the above conclusions, the Board has also not over 
looked the Veteran and her representative's statements that the 
appellate met the criteria for higher evaluations.  Moreover, the 
Board finds that the Veteran is credible to report on what she 
sees and feels and others are credible to report on what they can 
see.  See Davidson, supra; Jandreau, supra; Buchanan, supra; 
Charles, supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For example, the Veteran is competent to report that she 
has problems with painful and limitation of motion as well as 
with tingling and pain in her extremities.  However, the Veteran 
and her representative are not competent to opine as to the 
severity of the claimant's service connected disabilities because 
such opinions requires medical expertise which they have not been 
shown to have and these types of findings are not readily 
observable by a lay person.  Id; also see Espiritu, supra.  
Furthermore, the Board finds more competent and credible the 
medical opinions provided by the experts at the Veteran's VA 
examination than her and her representative's lay assertions.  
Id; also see Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Accordingly, initial ratings greater than 40 percent for left 
lower extremity radiculopathy, greater than 20 percent for left 
upper extremity radiculopathy, greater than 10 percent for 
degenerative disc disease of the cervical spine, and greater than 
20 percent for degenerative joint disease of the lumbar spine are 
not warranted.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims to the extent outlined above, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  


ORDER

An effective date of October 9, 2007, is granted for the 
Veteran's service connected depression. 

An initial 40 percent rating is granted for left lower extremity 
radiculopathy from October 9, 2007, subject to the law and 
regulations governing the award of monetary benefits.  

An initial rating greater than 20 percent for left upper 
extremity radiculopathy is denied at all times from October 9, 
2007.  

An initial rating greater than 10 percent for degenerative disc 
disease of the cervical spine is denied at all times from 
October 9, 2007.  

An initial 20 percent rating is granted for degenerative joint 
disease of the lumbar spine from October 9, 2007, subject to the 
law and regulations governing the award of monetary benefits.  


REMAND

As discussed above, the Board has assigned an effective date of 
October 9, 2007, for the grant of service connection for 
depression.  That date is more than one year earlier than the 
date assigned by the RO.  The RO has not considered the 
appropriate rating for the disability for that period.  Moreover, 
it would be prejudicial to the Veteran for the Board to do so in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, this issue must be remanded for the RO to 
consider the proper rating for the Veteran's depression 
throughout the appeal period.  

Given the claims regarding the Veteran receiving ongoing 
treatment for her depression, her contemporaneous treatment 
records should be associated with the record while the appeal is 
in remand status.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should associate with the 
record the Veteran contemporaneous 
treatment records.  If the records are not 
available, or if the search for the records 
yields a negative result, that fact should 
be clearly documented in the claims file.  

2.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate.  
Fenderson, supra.  If any of the benefits 
sought on appeal remain denied, the Veteran 
and her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


